Peters, C. J.
In a writ, returnable to the municipal court of the city of Ellsworth, a tribunal having jurisdiction in actions where not exceeding one hundred dollars of debt or damage is demanded, and the person sued is a resideut of Hancock county, the defendant is described as commorant of Eden, within tjiat county, and was arrested on the writ as he was about to remove his residence out of the state. He disputes the jurisdiction of the municipal court upon the plea that, when arrested, he was not a resident of any place in Hancock county, but had his residence in Boston in the commonwealth of Massachusetts.
We think he was a resident in Eden, in the meaning of the act creating the municipal court, while personally present there, and having at the time no permanent home or residence elsewhere in this state. Such residence as he had, all that he had, in Maine, was in Eden. His bodily presence there was, for jurisdictional purposes, equivalent to residence. His permanent domicil may have been in Massachusetts, but his domicil for the time being, his transitory domicil, was in Maine, and he was a commorant of any place where found. If it were not so, then none of our courts have jurisdiction of defendants who are non residents of the state, but are personally present within its borders, for the statutes do not provide for such cases, if the defendant’s theory be correct.
Story, in his Conflict of Laws, § 581, founds this jurisdiction of courts on the axiom laid dpwn by Huberns, that all persons *237who are found in the limits of a government, whether the residence be permanent or temporary, are to be deemed subjects thereof. Wharton takes the same view of the law, citing English and American cases in its support. Whar. Con. Laws, § 742. Our own reported cases have not embraced the question, but our practice has always been in accordance with the rule stated. In Massachusetts, there are several interesting and instructive cases on the subject. Burrell v. Benjamin, 15 Mass. 354; Roberts v. Knights, 7 Allen, 449 ; Peabody v. Hamilton, 106 Mass. 217. These cases cover the ground fully. In one of them the question arose in the police court of Boston, a court of limited jurisdiction. And in the case last cited, the court decided that a personal action of a transitory nature might be maintained against a citizen of another state, oven if the plaintiff be an alien, if the defendant be personally served with process, either by summons or arrest, although the process be served on board of a foreign vessel arriving from a foreign port, and before the vessel was moored at the wharf. The defendant in that instance was described as of New York, and commorant of Boston.
The true interpretation of the principle is, that when an alien or non resident is personally present in any place in the state, however temporarily or transiently in such place, whether abiding, visiting, or traveling at the time, a process duly served upon him will confer complete jurisdiction over his person in our courts. Exceptions overruled.
Walton, Danforth, Libbey, Emery and Haskell, JJ., concurred.